Exhibit 10.1
 
Co-operation and Partnership Agreement
 
by and among
 
Dynamic Applications Corp.
 
A company incorporated under the laws of Delaware having its principal office at
7, Menachem Begin street, Ramat Gan, Israel 52521
 
(“Dynamic” or the “Company”)
 
And
 
Green Biofuels Holding Ltd,
 
A company registered at 17 Haetrog Street, Rosh Hayin, Israel
 
(“GBH”)


Dated August 9, 2009


WITNESSETH


WHEREAS, Dynamic is engaged in the clean tech and the renewable energy industry
(“Dynamic’s Business”);


WHEREAS, GBH is a company that is focusing its activity in the clean tech and
the renewable energy industry;
 
WHEREAS, GBH has a contractual right to a carbon credit project in Fuxin, China
and has access to various carbon credit projects in other locations in China and
East Europe, including current and future interests in such projects and current
and future opportunity to enter into an agreement carbon credit projects,
(collectively, the “Carbon Credit Project”). Such definition, inter alia,
includes the list of current Carbon Credit Projects annexed as Appendix “A”
hereto.


WHEREAS, Dynamic is wishing to expand its business activity, inter alia, in the
carbon credit projects and in Kenaf related projects;
 
WHEREAS, Dynamic offered managers at GBH the opportunity to work at Dynamic’s
Israeli subsidiary to operate as Dynamic’s business development arm in the clean
tech and renewable energy sectors at terms and conditions to be agreed upon, and
the managers of GBH and GBH accepted Dynamic’s offer; and


NOW therefore, in consideration of the mutual promises and undertakings of the
Parties, it is hereby agreed as follows:
 
1

--------------------------------------------------------------------------------




Article I
 
CONTRIBUTION
 
 Section 1.1. Contribution of Carbon Credit Project.  GBH hereby agrees  to
contribute, convey, assign, transfer and deliver to Dynamic all of the
GBH’s  right, title and interest in, to and under the Carbon Credit Project,
including, without limitation, all contractual right or rights to execute carbon
credit projects and all rights of whatever kind and nature existing or arising
under such contractual right or existing or arising out of the operation of the
business contemplated by such Carbon Credit Project. Dynamic agrees to accept
only such contracts or rights under such contracts, as the Company’s duly
appointed officer shall specifically approve to GBH, by naming in writing such
contract,the parties thereto and the contract or rights accepted by the Company
(such contract or right, being an (“Accepted Project”).
 
As compensation for the GBH contribution of referreing Carbon Credit projects to
Dynamic, Dynamic will pay GBH a compensation payment as follows:
 
3% of each of the first six years total gross income derived from Accepted
Project referred by GBH to Dynamic.
 
GBH will be entitled to the above compensation payment only after an actual
paymeny of the said income was made to Dynamic or to any third party recruited
by Dynamic to participate in the above mentioned projects or to any of its
affilated companies. This compensation will be paid by Dynamic to GBH within 30
days from the date Dynamic has recived the said income.
 
The above compensation payment will apply only when the total gross income
derived from Accepted Project  will reach 1,000,000 Euros for the first time.
 
Section 1.2   Financing.
 
Section 1.2.1  The Company shall arrange financing in the amount of 44,000 Euro
(the “Fuxin Amount”) within ten (10) days from the date hereof. This sum shall
be allocated for the Fuxin Project.
 
The company will further arrange financing in the amount of 26,000 Euro by the
27th of August to be allocated to one coal mine and two N20 projects in Ukraine
and Kazachstan (the “Ukraine and Kazachstan Amount”).
 
The Parties hereto agree that the provisions of the said amounts shall be
allocated to the promotion and the execution of carbon credit projects in Fuxin,
Ukraine and Kazachstan as mentioned above. After the provision of such amounts
GBH will assign the above carbon credit projects agreements and all of their
ownership interest therein to Dynamic’s (or its wholly-owned subsidiary).
 
In additon, Dynamic will provide further financing for the benefit of the
Fuxin,  Ukraine and Kazachstan projects that are mentioned above as follows:
 
  100,000 Euro up until 15th September, 2009.
 
  110,000 Euro up until 1st October, 2009.
 
2

--------------------------------------------------------------------------------




Section 1.2.2. Dynamic further agrees to use its commercially reasonable efforts
to obtain funding for Accepted Projects detailed in Annex A (“Projects Funding”)
and to execute the Accepted Carbon Credit Project by itself or to execute these
projects through third parties.  GBH hereby agrees to provide, and shall cause
its affiliates to provide, on a timely basis, all reasonable cooperation in
connection with the arrangement, provision and delivery of the Projects Funding
as contemplated by this Section, as may be reasonably requested by the Company.


1.3 GBH activities will be subject to the CEO of Dynamic. GBH will provide all
necessary time and make all necessary effort to participate in the execution of
any of the above projects accepted by dynamic, as required by Dynamic’s
management.


Article II


REPRESENTATION AND WARRANTIES


Section 2.1 Representations and Warranties of GBH.   GBH hereby represents and
warrants to Dynamic as follows:
 
(a) Authority and Capacity.   GBH has full requisite power, capacity and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  The execution and deliver of this Agreement
and the consummation of the transactions contmeplated hereby have been duly and
validly authorized by  GBH.
 
(b) Binding Obligation and Non-Interference. This Agreement constitutes a valid
and binding obligation of GBH, in accordance with the terms hereof of hereof,
subject to applicable bankruptcy, insolvency, reorganization, or similar laws
affecting the rights of creditors generally. The execution and delivery of this
Agreement and by  GBH does not, and the performance by GBH of the transactions
contemplated hereby will not conflict with the articles of association or
similar governing documents of GBH.
 
(c) Conveyance of Rights. Except as specifically described in a schedule to the
Fuxin Agreement and any Accepted Projects  approved by the Company prior to such
transfer, the execution and delivery of this Agreement by GBH, and the
assignment by GBH of the Fuxin Agreement and any Accepted Project does not, and
the performance by GBH of the transactions contemplated hereby and thereby will
not (i) conflict with, or result in any violation of, or constitute a default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a benefit under the Fuxin Agreement or such Accepted Projects, or
 
(ii) constitute a violation of any laws applicable to the Fuxin Agreement or
such Accepted Projects.
 
(f) Full Disclosure. The representations and warranties of GBH  made in this
Agreement or in any schedule or exhibit to this Agreement do not contain any
untrue statement of a material fact or omit to stat a material fact necessary to
make the statements herein or therein not misleading.
 
3

--------------------------------------------------------------------------------


 
Section 2.2 Representations and Warranties of Dynamic. Dynamic hereby represents
and warrants, to GBH as follows:
 
(a)  Authority and Capacity. Dynamic has full requisite corporate power,
capacity and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby.  The execution and deliver of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by  Dynamic.
 
(b)  Binding Obligation and Non-Interference. This Agreement constitutes a valid
and binding obligation of Dynamic, in accordance with the terms hereof of
hereof, subject to applicable bankruptcy, insolvency, reorganization, or similar
laws affecting the rights of creditors generally. The execution and delivery of
this Agreement and by  Dynamic does not, and the performance by Dynamic of the
transactions contemplated hereby will not conflict with the articles of
association or similar governing documents of Dynamic.
 
 (c) Full Disclosure. The representations and warranties of Dynamic  made in
this Agreement or in any schedule or exhibit to this Agreement do not contain
any untrue statement of a material fact or omit to stat a material fact
necessary to make the statements herein or therein not misleading.


4

--------------------------------------------------------------------------------


 
Article III.


CERTAIN COVENANTS AND AGREEEMENTS
 
Section 3.1 Covenants Relating to the Conduct of GBH. GBH hereby agrees that,
without the prior written consent of Dynamic, it will not, and will cause its
affiliates not to, at any time after the date of this Agreement and until one
(1) year following the date on which GBH  or its affiliates owns, directly or
indirectly, any interest in Dynamic, directly or indirectly engage in any
Competitive Business (as defined below); provided, however, that GBH or any of
its affiliates may invest in the securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if (x) such
securities are listed on any national or regional securities exchange or in the
over-the-counter market or have been registered under Section 12(g) of the
Securities Act of 1934, as amended, and (y) such party does not beneficially own
(as defined in Rule 13d-3 promulgated under the Securities Act of 1934) in
excess of 5% of the outstanding equity of such enterprise.  GBH or its
affiliates shall be deemed to be engaging in a Competitive Business if, directly
or indirectly, it engages or invests in, owns, manages, operates, controls or
participates in the ownership, management, operation or control of or provides
financial support to any business engaged in the Competitive Business.
“Competitive Business” means a business which is involved in operating in the
carbon credit market industry or in the production, manufacturing or sale of
products using kenaf.
 
Section 3.2. Bulk Transfer Law. Each of Dynamic and GBH  hereby waives
compliance with the provisions of the any so-called “bulk transfer law” of any
jurisdiction in connection with the contribution contemplated by this Agreement.
 
Article IV


MISCELLANEOUS


Section 4.1 Further Assurances. The parties hereto, and their respective
successors and assigns, covenant and agree to take or cause to be taken all such
further acts, including the execution and delivery of documents, instruments,
certificates of title, conveyances, and powers of attorney, as may be requested
by any other party hereto to consummate the transactions contemplated
hereby.  Without limiting the generality of the foregoing,  GBH covenants and
agrees to take any and all actions, and to execute, acknowledge and deliver any
and all documents and assurances as the Company may reasonably require for the
later assuring, assigning, and transferring unto the Company of the Carbon
Credit Project, and to protect the right, title and interest of the Company in
and to, and its enjoyment of, the Carbon Credit Project.
 
Section 4.2  Survival of Representations, Warranties and Covenants.  All
representations, warranties, covenants and agreements made by the parties hereto
shall survive the date hereof. All statements contained in any certificate,
schedule, exhibit or other instrument delivered pursuant to this Agreement shall
be deemed to have been representations and warranties by the respective party or
parties, as the case may be, and shall also survive without limitation despite
any investigation made by any party hereto or on its behalf.
 
5

--------------------------------------------------------------------------------


 
Section 4.3 Amendments and Waivers. This Agreement may be amended, modified, or
superseded only by written instrument executed by each party hereto.  Any waiver
of the terms, provisions, covenants, representations, warranties, or conditions
hereof shall be made only by a written instrument executed and delivered by such
party or an authorized officer of such party, as applicable.  The failure of any
party at any time or times to require performance of any provision hereof shall
in no manner affect the right to enforce the same.  No waiver by any party of
any condition, or of the breach of any term, provision, covenant,
representation, or warranty contained in this Agreement in one or more instances
shall be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or the breach of any
other term, provision, covenant, representation, or warranty.
 
Section 4.4 Entire Agreement; Conflicts. This Agreement (including the exhibits
hereto, all of which are by this reference fully incorporated into this
Agreement), the documents and materials expressly referred to in schedules or
exhibits hereto set forth the entire agreement and understanding of the parties
with respect to the transactions contemplated hereby and supersede all prior
agreements, arrangements, and understandings, whether written or oral, relating
to the subject matter hereof. In the event of any conflict or inconsistency
between the provisions of this Agreement and the contents or provisions of any
schedule or exhibit hereto, the provisions of this Agreement shall be deemed
controlling.
 
Section 4.5 Successors and Assigns. All of the terms, provisions, covenants,
representations, warranties, and conditions of this Agreement shall be binding
on and shall inure to the benefit of and be enforceable by the parties hereto
and their respective successors, but this Agreement and the rights and
obligations hereunder shall not be assignable or delegable by any party.
 
Section 4.6 Status of the Parties. GBH is at all times, and will at all times
act as, an independent contractor and not an employee of Dynamic.


Section 4.7 Applicable Law. This Agreement shall be governed by and construed
under the laws of the State of Israel without giving effect to rules of conflict
of laws and the parties hereto voluntarily, unconditionally and irrevocably
submit to the sole and exclusive jurisdiction of the appropriate courts of
competent jurisdiction of Tel-Aviv - Jaffa to the absolute exclusion of any
other court and any other jurisdiction.
 
Section 4.8 Mediation Preceding Arbitration. If a dispute arises out of or
relates to this contract, or the breach thereof, and if the dispute cannot be
settled through negotiation, the parties agree first to try in good faith to
settle the dispute by mediation administered by a mutually agreed upon mediator.
If the parties will not reach an agreement regarding the identity of the
mediator than the district court in Tel Aviv shall have the authority to decide
on the identity of the mediator. If they do not reach such solution within a
period of 60 days, then, upon notice by either party to the other, all disputes,
claims, questions, or differences shall be finally settled by the appropriate
courts of competent jurisdiction of Tel-Aviv – Jaffa.
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties to this Cooperation and Partnership Agreement
have duly executed this Agreement on the date first above written and effective
as of the date first written above.
 

  COMPANY:           DYNAMIC APPLICATIONS INC.          
 
By:  
/s/ Ori Goore       Name: Ori Goore       Title: Chief Executive Officer  

 

  AND          
GREEN BIOFUELS HOLDING LTD.
         
By:  
/s/ Shlomo Palas       Name: Shlomo Palas       Title: Director          

 
By:  
/s/ Eliezer Weinberg       Name: Eliezer Weinberg       Title: Director  

 
7

--------------------------------------------------------------------------------


 